Title: Advertisement of Sale of Other Property and Effects of Bernard Moore, 21 February 1771
From: Braxton, Carter,Webb, George,Walker, Thomas,Jefferson, Thomas,Power, Jack
To: 


                    
                        [21 February 1771]
                    
                    To be sold to the highest Bidders, on the second Wednesday in March, being the Day before Caroline Court, at Colonel Bernard Moore’s Plantation in Caroline,
                    The Stocks of cattle, hogs, corn, and fodder. Twelve Months Credit will be allowed, the Purchasers giving Bond, with Security, to Colonel Moore’s Trustees. Mr. Samuel Redd will attend the Sale, in Behalf of the Trustees.
                    Also, on the second Thursday in March, being Caroline Court Day, at Caroline Courthouse, will be sold, to the highest Bidder, three Hundred and seventy Acres of well timbered land, with a good Dwellinghouse, and all convenient Outhouses, a good Garden, and an Orchard. Those inclinable to purchase the Land may be shown the same by Mr. Samuel Redd, who lives in the Neighbourhood of it. Twelve Months Credit will be allowed, the Purchasers giving Bond and Security to
                    
                        
                            CARTER BRAXTON
                            }
                            Trustees.
                        
                        
                            GEORGE WEBB,
                        
                        
                            THOMAS WALKER
                        
                        
                            THOMAS JEFFERSON
                        
                        
                            JACK POWER
                        
                    
                